Citation Nr: 1647489	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD), as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension and CAD.

2.  Hypertension and CAD were not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of hypertension and CAD have not been continuous since service separation.

4.  The Veteran's hypertension and CAD are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).

2.  The criteria for service connection for a heart disorder, to include CAD, as secondary to hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in April 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claims for hypertension and a heart disorder in April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only conditions listed under 38 C.F.R. § 3.309(a) (2015) are considered "chronic disease[s]."  Therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) only apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension and CAD

The Veteran maintains that he first developed hypertension in service.  As a result of the hypertension, the Veteran contends that he developed CAD.  

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33.

The Board finds that the Veteran has currently diagnosed hypertension and CAD.  See April 2011 VA examination report.

Next, the Board finds that hypertension and CAD were not chronic in service.  Service treatment records include an April 1971 service entrance examination report where the Veteran's blood pressure was 120/70.  There are no service treatment records showing any complaints, diagnoses, or treatment for hypertension, high blood pressure, or a heart disorder.  In an April 1974 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having "high or low blood pressure."  He also indicated that he was in "excellent health" except for a right hand injury.  In an April 1974 report of medical examination, conducted three months prior to service separation, the Veteran was not noted to have hypertension and his blood pressure was 138/90.  There was also no heart disorder noted.  Although the Veteran had one slightly elevated blood pressure reading at service separation, he was not diagnosed with hypertension.  Further, the Veteran was not diagnosed with hypertension or CAD until many years following service separation.  For these reasons, the Board finds that hypertension and CAD were not chronic in service.

The Board further finds that hypertension or CAD did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  During the April 2011 VA examination, it was noted that the Veteran was diagnosed with hypertension after sustaining a myocardial infarction in 1999, more than 20 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The record does not contain any diagnoses or treatment for hypertension or a heart disorder prior to this date.  For these reasons, the Board finds that hypertension and CAD did not manifest to a compensable degree within one year of service separation and symptoms of hypertension and CAD were not continuous since service separation.  

The Board next finds that the Veteran's hypertension and CAD are not etiologically related to service.  The evidence includes an April 2011 VA examination.  The examiner diagnosed the Veteran with hypertension and CAD.  The examiner then opined that the Veteran's hypertension was less likely than not related to service.  In support of this opinion, the examiner stated that there was no evidence that the Veteran had a diagnosis of high blood pressure in service.  He had one normal blood pressure reading on his entrance physical and a borderline reading on his separation physical.  There did not appear to be any significant documentation in his military record to support a diagnosis of high blood pressure.  The examiner indicated that, good medical practice requires that a patient have three blood pressure readings to determine an initial diagnosis of hypertension or a very high reading under normal circumstances to establish the diagnosis.  None of these conditions were present.  That said, the Veteran did not have a diagnosis of high blood pressure during service and there was no credible evidence to support such a claim anywhere in the service record.

Regarding CAD, the April 2011 VA examiner stated that, having had no finding of high blood pressure in service or evidence to support this, there could be no finding that high blood pressure caused the Veteran's heart condition that became apparent decades later.  It was further noted that it was "more likely" that the Veteran's present severity of his heart condition was due to natural progress of the condition and was related to lifestyle factors such as a 29 year history of smoking and other lifestyle factors.

The Board has also considered the Veteran's statements asserting a nexus between his hypertension and CAD and service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension or CAD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension and CAD are complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's hypertension and CAD include medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension and CAD were not incurred in service, did not manifest to a compensable degree within one year of service separation, and are not etiologically related to service.  A preponderance of the evidence is against the claims for service connection for hypertension and CAD and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As noted above, the Veteran has maintained that his currently diagnosed heart disorder is related to his hypertension.  See Veteran's statements during April 2011 VA examination report.  As discussed in the precious section, the Board has denied entitlement to service connection for hypertension.  As the Veteran is not currently service-connected for hypertension, secondary service connection for CAD may not be established as a matter of law.  See 38 C.F.R. § 3.310 (a).


ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder, to include coronary artery disease, as secondary to hypertension is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


